DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I and species in the reply filed on 09/12/2022 is acknowledged. 
Applicant was required under 35 U.S.C. 121 to elect a patentably distinct single species or patentably indistinct Group of species for prosecution on the merits.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found Ti8O8(OH)4 as titanium oxide clusters species in the prior arts, they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion below.
Claims 1-5 and 10-18 are readable on the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2 and 10-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miguel et al. (CHEMPHYSCHEM, 2012, 133651, applicants submitted in IDS).
Regarding claim 1, Miguel et al. teach Metal-Organic Framework MIL-125-(Ti8O8(OH)4-(2-amino substituted terephthalate, BDC-NH2) (page 3651).
2-amino substituted terephthalate taught by Miguel et al. corresponds to the instant claimed organic linker wherein R1=R2=H.
Regarding claim 2, as discussed above, the 2-amino substituted terephthalate BDC-NH2 taught by Miguel et al. corresponds to the instant claimed organic linker wherein R1=R2=H.
Regarding claims 10-18, since Miguel et al. teach all of the claimed reagents and composition, the physical properties of the resulting MOF (i.e., high symmetry tetragonal 14/mmm space group with low residuals, BET surface area of from 100 m2/g to 2000 m2/g, total pore volume of from 0.09 cm3/g to 0.73 cm3/g, an adsorption capacity for CO2 gas of from 19 to 225 cm3 of CO2 gas per g of MOF, a bandgap of from 2.29 eV to 2.56 eV) would necessarily follow as set forth in MPEP 2112.01(II).[1] 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miguel et al. as applied to claim1 above, and further in view of Hahm et al. (CrystEngComm, 2015, 17, 5644-5650, applicants submitted in IDS).
Regarding claims 3-4, although Miguel et al. do not specifically disclose R2 as per applicant claims 3-4, Hahm et al. teach Metal Organic Framework with BDC ligand containing secondary amine compound 4 (BDC-NHMe) having the structure as shown below (Scheme 1 page 5647):

    PNG
    media_image1.png
    102
    98
    media_image1.png
    Greyscale

As we see above, the compound 4 corresponds to the instant claimed organic linker wherein R1=H and R2=Me.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute R2 as being hydrogen in BDC ligand taught by Miguel et al. with methyl group taught by Hahm et al. to obtain the invention as specified in the claims 3-4, motivated by the fact that methylated BDC-NHMe increases nucleophilicity of amino group and it is an important parameter in enhancing interactions between the framework and guest molecules and also in the preparation of new materials (page 5649).
Since both of Hahm et al. and Miguel et al. teach MOF containing 2- amino substituted terephthalate, one would have a reasonable expectation of success.
Regarding claim 5, as discussed above, the Ti8O8(OH)4 taught by Miguel et al. is ring shaped clusters (Figure 1 page 3651).
the Ti8O8(OH)4 taught by Miguel et al. reads on applicant elected patentably indistinct Group of species for titanium oxide clusters.
Allowable Subject Matter
Claim 1 including only these elected species of MIL-125-NH(cyclohexyl) and Ti8O12 ring shaped clusters are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The Examiner searched the elected species as discussed above. There was no prior art discovered on the particular elected species. Therefore, the search of the species has been extended to the non-elected 4-amino-pyridine as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732




/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).